DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/23/2020 and 09/09/2020 are being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains two paragraphs and more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 3, 5, 7-9, and 17-18 are objected to because of the following informalities:
Regarding claim 1, “the output shaft side” on line 12 lacks of antecedent basis.  It should be changed to -- an output shaft side--;
Regarding claim 3, “the circumferential direction inside the radial direction” on lines 3-4 lacks of antecedent basis.  It should be changed to – a circumferential direction inside  a radial direction --;
Regarding claim 5, “the front cover side and the back cover side” on line 9 and “the radial direction” on line 10 lack of antecedent basis.  It should be changed to – a front cover side and a back cover side – and -- a radial direction --;
Regarding claim 7, “the circumferential direction” on line 4 lacks of antecedent basis.  It should be changed to -- a circumferential direction --;
Regarding claim 8, “the inclined surface” on line 3 lacks of antecedent basis.  It should be changed to – a inclined surface--;
Regarding claim 9, “the lower part” on line 3, “the rotation center” and “the upper part” on line 4 lack of antecedent basis.  It should be changed to -- a lower part--, --a rotation center--, and – an upper part--;
Regarding claim 17, “the circumferential direction” on line 4 lacks of antecedent basis.  It should be changed to -- a circumferential direction --;
g,” online 2 should be change to – comprising: --, “gear ratio:” on line 5 should be change to –gear ratio; -- , and “the inner surfaces” on line 18 lacks of antecedent basis.  It should be changed to -- inner surfaces --;
Appropriate correction is required.
Allowable Subject Matter
Claims 1-24 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a dry type of torque converter for an electric vehicle, recited in claim 1, comprising: 
a planetary gear including a first element connected to an input shaft, a second element connected to an output shaft, and a third element variably connected to a fixing unit; 
at least one eddy current torque generation unit provided between the first element and the second element and generating an eddy current to be controlled by a speed of the output shaft; 
a front cover integrally connected to the input shaft and the first element and incorporating the planetary gear; 
a one-way clutch interlocking one-direction connection of the third element and the fixing unit and connecting them to each other; 

a lock-up mechanism respectively provided on both sides of the second element based on an axis direction and directly connecting the input shaft and the output shaft while being respectively in selective contact with inner surfaces of the front cover and the back cover by centrifugal force generated depending on the rotation speed of the output shaft.
	Furthermore, the record of prior art by itself or in combination with other references also does not show a control method of a dry type of torque converter for an electric vehicle, recited in claim 18, comprising:
in a planetary gear having a first element connected to an input shaft, a second element connected to an output shaft, a third element variably connected to a fixing unit, and a speed ratio by a predetermined gear ratio;
a first step of multiplying a torque output to the second element by fixing and controlling the third element by operation control of a one-way clutch provided between the third element and the fixing unit in a speed ratio by the gear ratio; 
a second step transmitting a torque output to the second element by transmitting power as an eddy current torque generated by an eddy current to the first element and the second element by operation control of an eddy current torque generation unit provided between the first element and the second element above the speed ratio by the gear ratio depending on a speed increase of the output shaft; and 
a third step of directly connecting the input shaft and the output shaft by directly connecting the first and second elements while respectively being in contact with the inner surfaces of a front cover and a back cover in an axis direction by operation control of a lock-up mechanism provided on the second element depending on a speed increase of the output shaft above the speed ratio by the gear ratio and interlocked with the eddy current torque generation unit.
Hamai (US 2002/0094899 A1) teaches a transmission unit for automotive vehicle having a planetary gear set (3) comprising a sun gear (31), a carrier (32) and a ring gear (33) is arranged between a drive shaft of a power source and an output shaft (2). Two clutches (A-C/L,B-C/L) are respectively installed, one between the carrier and the drive shaft, and the other between the carrier and the output shaft. Another clutch (C-C/L) is installed between the sun gear and the drive shaft. A brake motor (10) fixes and unfixes the ring gear. (figure 2-3).  However, Hamai does not teaches the transmission unit having a lock-up mechanism respectively provided on both sides of the second element based on an axis direction and directly connecting the input shaft and the output shaft while being respectively in selective contact with inner surfaces of the front cover and the back cover by centrifugal force generated depending on the rotation speed of the output shaft as recited in the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the above formal matters.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/Examiner, Art Unit 2834